DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 6-9 and 11-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Re claims 1-4, 6, 25 and 27, the prior art fails to teach or suggest, an apparatus and a method for controlling an apparatus having the specific configurations disclosed in claims 1-4, 6, 25 and 27 wherein the apparatus comprises: at least one processor; and at least one memory coupled to the at least one processor, the memory having instructions that, when executed by the processor, performs operations as: a generation unit configured to generate a combined image obtained by combining an image 

Re claims 7-9, 11-24, 26 and 28, the prior art fails to teach or suggest, an apparatus and a method for controlling an apparatus having the specific configurations disclosed in claims 7-9, 11-24, 26 and 28 wherein the apparatus comprises: at least one processor; and at least one memory coupled to the at least one processor, the memory having instructions that, when executed by the processor, performs operations as: a generation unit configured to generate a combined image obtained by combining an image captured in a case where an image capturing direction is moved in a first direction from an image capturing start, and an image captured in a case where the 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699